Sheldon, J.
The demurrer rightly was. overruled. According *385to the averments of the bill, the fund in question was raised by subscriptions as a relief fund, to relieve the necessities of a very great number of men who had engaged in a strike, and who thus had been left without any means of maintaining themselves and their families. The fund was raised and should be applied for the purposes of a public charitable trust. Jackson v. Phillips, 14 Allen, 539, 556. Attorney General v. Goodell, 180 Mass. 538. Attorney General v. Compton, 1 Y. & C. Ch. 417. Attorney General v. Kell, 2 Beav. 575. It was upon the Attorney General that the duty rested of enforcing the proper application of the fund and of compelling the restitution of any part thereof which had been diverted to other purposes. R. L. c. 7, § 6. Parker v. May, 5 Cush. 336, 337. Burbank v. Burbank, 152. Mass. 254. Attorney General v. Vivian, 1 Russ. 226. Attorney General v. Cockermouth Local Board, L. R. 18 Eq. 172. Strickland v. Weldon, 28 Ch. D. 426. And see McQuesten v. Attorney General, 187 Mass. 185. And the occasion for the present application, the misappropriation of the fund by the defendants, is sufficiently averred. Attorney General v. Parker, 126 Mass. 216. Attorney General v. Bishop of Manchester, L. R. 3 Eq. 436.
The defendants’ exceptions to the master’s first report were waived, and those exceptions accordingly have been overruled by a decree from which no appeal has been taken.
The exceptions of the defendant Bedard to the master’s supplemental report do not appear by the record before us to have been formally decided; but they really were disposed of by the action taken on the exceptions of the defendant Shaheen and by the final decree, which did not charge the defendants Bedard, Shaheen, Trautmann and Yates (hereinafter called the defendants) with any part of the sums contributed for general purposes. The failure to take formal action upon Bedard’s exceptions is not material now, but it should be corrected.
The action taken on Shaheen’s exceptions was sufficiently favorable to the defendants. The evidence heard by the master is not reported, and we cannot say that his findings were wrong. The defendants received the money in question as a trust fund. They must account for it, and can be credited only with disbursements which actually were made for proper purposes. They must be charged with everything for which they have not prop*386erly accounted. This is a sound principle, and is abundantly supported by authority. Little v. Phipps, 208 Mass. 331, 335. Ashley v. Winkley, 209 Mass. 509, 525. Watson v. Thompson, 12 R. I. 466, 470. Blauvelt v. Ackerman, 8 C. E. Green, 495, 502. Frethey v. Durant, 24 App. Div. (N. Y.) 58, 61. Seaward v. Davis, 133 App. Div. (N. Y.) 191. Ward v. Armstrong, 84 Ill. 151. Chirurg v. Ames, 138 Iowa, 697. It was for the defendants to keep the trust fund distinguished from other moneys in their hands; and the consequences of any failure on their part to comply with this duty must fall upon themselves. International Trust Co. v. Boardman, 149 Mass. 158, 163. Snailham v. Isherwood, 151 Mass. 317, 321. Henderson v. Henderson, 58 Ala. 582. Lupton v. White, 15 Ves. 432.
We cannot doubt that the defendants, the custodians and managers of this fund, are under the same obligations as if they expressly had been made the trustees thereof. Attorney General v. Compton, 1 Y. & C. Ch. 417, 426. In re Hallett’s estate, 13 Ch. D. 696. Dillon v. Connecticut Mutual Life Ins. Co. 44 Md. 386.
The defendant Yates rightly is held for the amount which came to his hands. He took it without consideration, and must be taken to have had notice of the trust upon which it was held. Otis v. Otis, 167 Mass. 245. But as this is a part of the amount for which the other defendants have been held liable, the decree should be so modified as to make it plain that no double payment is required.
As there has been no appeal by the Attorney General, we cannot consider whether costs rightly were allowed to the defendants Ettor and Haywood.
What we have said disposes of all the material questions. It is not necessary now to determine what disposition finally shall be made of the money ordered to be paid into court.
The decree appealed from must be modified by inserting a statement that Bedard’s first exception to the master’s supplemental report is sustained and his second exception overruled; by ordering the payment into court of the sum of $5,800, with interest, by the defendants Bedard, Trautmann, Shaheen and Yates, and of the further sum of $9,579.85, with interest, by the defendants Bedard, Trautmann and Shaheen; and by stating the *387amount of the costs ordered to be paid. So modified, the decree must be affirmed with costs against the defendants Yates, Bedard and Shaheen, being the only parties who have appealed from the decree.

So ordered.